           Case 1:20-cv-04979-LGS Document 51 Filed 10/23/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
INTERNATIONAL ASSOCIATION OF                                   :
BRIDGE, STRUCTURAL, ORNAMENTAL AND :
REINFORCING IRON WORKERS UNION                                 :   20 Civ. 4979 (LGS)
LOCAL 361 and TRUSTEES of the IRON                             :
WORKERS LOCALS 40, 361 & 417 UNION                             :        ORDER
SECURITY FUNDS,                                                :
                                           Plaintiffs          :
                                                               :
                           -against-                           :
                                                               :
LOW-BID INC., PREMIER STEEL INC., J.                           :
MCNULTY ENTERPRISES and GEORGE T.                              :
MCNULTY,                                                       :
                                           Defendants.         :
------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order, dated October 15, 2020, directed Defendant George McNulty to

enter an appearance in this case, either through counsel or via the Southern District of New

York’s Pro Se Intake Unit, and directed Plaintiffs to serve that Order on Mr. McNulty (Dkt. No.

49).

        WHEREAS, Plaintiffs timely served that Order (Dkt. No. 50) but Mr. McNulty has not

appeared in this case. It is hereby

        ORDERED that by October 28, 2020, Mr. McNulty shall enter an appearance in this

case. Mr. McNulty is encouraged to retain counsel; however, if he wishes to proceed pro se

without an attorney, by October 28, 2020, he shall submit a letter to the Southern District of New

York’s Pro Se Intake Unit stating that he intends to proceed pro se.1 It is further

        ORDERED that by October 26, 2020, Plaintiffs shall serve a copy of this Order on Mr.

McNulty and file proof of service.


1
 Instructions for contacting the Pro Se Intake Unit are available at:
https://www.nysd.uscourts.gov/prose.
          Case 1:20-cv-04979-LGS Document 51 Filed 10/23/20 Page 2 of 2




       Mr. McNulty is advised that compliance with the Court’s orders is not optional. Further

non-compliance may result in sanctions or prejudice, including entry of default judgment against

him in the manner requested by Plaintiffs.



Dated: October 23, 2020
       New York, New York




                                               2
